                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Civil Action No. 18-cv-3113-WJM-STV

ANDREA FELTMAN,

       Plaintiff,

v.

WILFRED EUROPE, Adams County Deputy Sheriff,
CORY ENGEL, Adams County Deputy Sheriff,
MICHAEL MCINTOSH,1 Former Adams County Sheriff in his individual capacity,
RICK REIGENBORN, Adams County Sheriff in his official capacity,

       Defendants.


       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
        MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM AND FOR
                LACK OF SUBJECT-MATTER JURISDICTION


       This matter is before the Court on Defendants Wilfred Europe (“Europe”), Cory

Engel (“Engel”), and Michael McIntosh’s (“McIntosh’s”) Motion to Dismiss for Lack of

Jurisdiction and for Failure to State a Claim (ECF No. 17). For the reasons that follow,

the Motion is granted in part and denied in part.

                                    I. BACKGROUND

       Proceeding individually and on behalf of her deceased son Kyler Grabbingbear,

Plaintiff Andrea Feltman filed a Complaint in this Court against Defendants on

December 3, 2018. (ECF No. 1.) Defendants on March 4, 2019 filed their Motion to



       1
          Defendants assert that Defendant McIntosh is no longer the Sheriff of Adams County,
having been succeeded by Rick Reigenborn. (ECF No. 17 at 1.) Pursuant to Fed. R. Civ. P.
25(d), Reigenborn will be substituted as a party for claims against Defendant McIntosh in his
official capacity.
Dismiss for Lack of Jurisdiction and for Failure to State a Claim (the “Motion”) (ECF No.

17.)

       On March 7, 2019 Defendants filed a Motion to Stay Discovery (ECF No. 18),

seeking to stay discovery pending the resolution of the qualified immunity issues raised

in Defendants’ Motion to Dismiss. The Magistrate Judge on April 17, 2019 granted

Defendants’ Motion to Stay Discovery, with two exceptions not relevant here. On May

24, 2019, Plaintiff filed a Response to Defendants’ Motion to Dismiss (ECF No. 34), and

on June 7, 2019, Defendants filed a Reply (ECF No. 35).

       Plaintiff’s allegations in her complaint, which the Court accepts as true for

purposes of this Motion, are as follows: At approximately 3:30 AM on December 7,

2017, Grabbingbear was leaving Apartment 301 on the third floor of a building located

in unincorporated Adams County, Colorado. (ECF No. 1 at 4.) Simultaneously, Europe

“was serving a notice” to a woman in nearby Apartment 303. Id. Europe heard noise

emanating from Apartment 301, and Grabbingbear emerged holding a table. Id. at 5.

Europe ordered him to stop. Id. at 5. Grabbingbear dropped the table and began to

flee from Europe down a flight of stairs. Id. at 5.

       Europe pursued Grabbingbear down the stairs, and a struggle ensued on the

ground floor outside the apartment building. Id. at 5. During the struggle, Europe

“battered Grabbingbear causing severe injury to his right forehead, left cheek, lower lip,

interior neck, lower back, right upper arm, right elbow, right forearm, left upper arm, and

left wrist.” Id. at 5. At 3:37 AM, “[a]fter rendering Grabbingbear incapable of further

resistance, Deputy Europe unholstered and then fired his .45 caliber, Para Hi-Cap 1911



                                             2
handgun, at close range[,]” and the bullet entered Grabbingbear’s left upper chest. Id.

at 5.

        Soon after Grabbingbear was shot, Engel arrived on the scene. Id. at 5. Neither

Europe nor Engel provided medical assistance to Grabbingbear, and paramedics were

not called until 3:48 AM. Id. at 6. Grabbingbear eventually was taken by ambulance to

Denver Health Medical Center, where he was pronounced dead at 4:24 AM. Id. at 6.

        Plaintiff, arguing that Grabbingbear’s killing was unlawful, brings numerous state

and federal claims against Defendants. Id. at 7–11. With respect to Plaintiff’s federal

claims, Defendants in the Motion argue that they are entitled to qualified immunity, and

that dismissal consequently is appropriate under Federal Rule of Civil Procedure

12(b)(6). (ECF No. 17 5–13.) With respect to Plaintiff’s state law claims, Defendants

seek dismissal for lack of subject-matter jurisdiction under Rule 12(b)(1). Id. at 13–15.

                                     II. LEGAL STANDARD

A.      Rule 12(b)(6) Motion to Dismiss

        Under Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss a

cause of action for “failure to state a claim upon which relief can be granted.” The Rule

12(b)(6) standard requires the Court to “assume the truth of the plaintiff’s well-pleaded

factual allegations and view them in the light most favorable to the plaintiff.” Ridge at

Red Hawk, LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007). In ruling on such

a motion, the dispositive inquiry is “whether the complaint contains ‘enough facts to

state a claim to relief that is plausible on its face.’” Id. (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). Granting a motion to dismiss “is a harsh remedy



                                                3
which must be cautiously studied, not only to effectuate the spirit of the liberal rules of

pleading but also to protect the interests of justice.” Dias v. City & Cnty. of Denver, 567

F.3d 1169, 1178 (10th Cir. 2009) (internal quotation marks omitted). “Thus, ‘a well-

pleaded complaint may proceed even if it strikes a savvy judge that actual proof of

those facts is improbable, and that a recovery is very remote and unlikely.’” Id. (quoting

Twombly, 550 U.S. at 556).

B.     Rule 12(b)(1) Motion to Dismiss

       Rule 12(b)(1) empowers a court to dismiss a complaint for “lack of jurisdiction

over the subject matter.” Fed. R. Civ. P. 12(b)(1). Dismissal under Rule 12(b)(1) is not

a judgment on the merits of a plaintiff’s case. Rather, it calls for a determination that

the court lacks authority to adjudicate the matter, attacking the existence of jurisdiction

rather than the allegations of the complaint. See Castaneda v. INS, 23 F.3d 1576,

1580 (10th Cir. 1994) (recognizing federal courts are courts of limited jurisdiction and

may only exercise jurisdiction when specifically authorized to do so). The burden of

establishing subject matter jurisdiction is on the party asserting jurisdiction. Basso v.

Utah Power & Light Co., 495 F.2d 906, 909 (10th Cir. 1974). A court lacking jurisdiction

“must dismiss the cause at any stage of the proceeding in which it becomes apparent

that jurisdiction is lacking.” See id.




                                              4
                                     III. ANALYSIS

A.       Claim 1 – § 1983: Excessive Force Against Defendant Europe2

         Plaintiff, arguing that Grabbingbear’s Fourth Amendment right against

unreasonable seizures was violated, seeks money damages from Defendant Europe

under 42 U.S.C. § 1983. (ECF No. 1 at 7.) Defendants argue that Europe is entitled to

qualified immunity, and as such, that Claim 1 should be dismissed. (ECF No. 17 at

9–13.)

         1.     Qualified Immunity

         “The doctrine of qualified immunity protects government officials from liability for

civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Pearson v.

Callahan, 555 U.S. 223, 231 (2009) (internal quotation marks omitted). To resolve a

claim of qualified immunity, the Court must consider two elements: (1) whether Plaintiff

has alleged a constitutional violation, and (2) whether the violated right was “clearly

established” at the time of the violation. Id. at 230–31. “The judges of the district courts

. . . [may] exercise their sound discretion in deciding which of the two prongs of the

qualified immunity analysis should be addressed first in light of the circumstances in the

particular case at hand.” Id. at 236. Qualified immunity is applicable unless the plaintiff

can satisfy both prongs of the inquiry. Id. at 232. When a defendant asserts the

defense of qualified immunity, the burden shifts to the plaintiff to overcome the asserted



         2
        By separate order, Plaintiff will be ordered to show cause why the Estate of Kyler
Grabbingbear should not be substituted as the proper § 1983 plaintiff, under Berry v. City of
Muskogee, 900 F.2d 1489 (10th Cir. 1990).

                                                5
immunity. Riggins v. Goodman, 572 F.3d 1101, 1107 (10th Cir. 2009).

              a.     Prong 1 – Constitutional Violation

       The question at this stage is whether Plaintiff has plausibly alleged that

Defendant Europe’s shooting of Grabbingbear was objectively unreasonable. The

Court concludes that she has.

       “Apprehension by the use of deadly force is a seizure subject to the

reasonableness requirement of the Fourth Amendment.” Tennessee v. Garner, 471

U.S. 1, 7 (1985). “Determining whether the force used to effect a particular seizure is

reasonable under the Fourth Amendment requires a careful balancing of the nature and

quality of the intrusion on the individuals Fourth Amendment interests against the

countervailing governmental interests at stake.” Graham v. Connor, 490 U.S. 386, 396

(1989). “Where the suspect poses no immediate threat to the officer and no threat to

others, the harm resulting from failing to apprehend him does not justify the use of

deadly force to do so.” Garner, 471 U.S. at 11.

       Plaintiff alleges that Defendant Europe shot Grabbingbear “[a]fter rendering [him]

incapable of further resistance.” (ECF No. 1 at 5.) While it is unclear precisely what

this means, it does strongly suggest that Grabbingbear could not have posed an

immediate threat to Europe or to others at the tim e he was shot. Indeed, for purposes

of Defendants’ Motion, the Court must view Plaintiff’s allegations in the light most

favorable to her. The Supreme Court has squarely held that using deadly force against

a person who is not an immediate threat to the safety of officers or to the public is

unreasonable. Garner, 471 U.S. at 11. As such, Plaintiff has adequately alleged that



                                             6
Europe violated Grabbingbear’s Fourth Amendment right against unreasonable

seizures.

              b.     Prong 2 – Clearly Established Law

       To overcome the presumption in favor of qualified immunity, Plaintiff must show

not only that Defendant Europe committed a constitutional violation, but also that he did

so in violation of clearly established law. Pearson, 555 U.S. at 230–31.

       “Ordinarily, in order for the law to be clearly established, there must be a

Supreme Court or Tenth Circuit decision on point, or the clearly established weight of

authority from other courts must have found the law to be as the plaintiff maintains.”

Zia Trust Co. ex rel. Causey v. Montoya, 597 F.3d 1150, 1155 (10th Cir. 2010) (internal

quotation marks omitted). Further, the precedent upon which the plaintiff relies must

have existed at the time of the alleged violation for it to make clear to an official at that

time that his actions would violate the law. See Wilson v. Layne, 526 U.S. 603, 614

(1999).

       Here, the Garner case is on point. In Garner, the Supreme Court held that using

deadly force against a person who did not pose an immediate threat to the officer or to

the public was unreasonable. Defendant Europe is alleged to have shot Grabbingbear

after the latter had been beaten to the point w here he was incapable of further

resistance. Given these factual contentions, the Court finds that Plaintiff has

adequately alleged that Defendant Europe, by shooting Grabbingbear under these

specific circumstances, violated clearly established law. Defendants’ Motion is

therefore denied with respect to Claim 1.



                                              7
B.     Claims 2 & 3 – § 1983; Failure to Provide Medical Assistance Against
       Defendants Europe and Engel

       Plaintiff seeks to hold Defendants Europe and Engel liable under § 1983 for

failure to provide medical assistance to Grabbingbear after he was shot. Defendants

argue that they are entitled to qualified immunity with respect to this claim and that it

should be dismissed.

       1.     Qualified Immunity

              a.     Prong 1 – Constitutional Violation

       At this stage, in order to overcome Defendants’ qualified immunity defense,

Plaintiff must plausibly allege that Defendants committed a constitutional violation

through their failure to provide Grabbingbear with adequate medical attention.

       Plaintiff points to several Tenth Circuit cases that discuss the Eighth Amendment

duty on the part of prison officials to, under certain circumstances, provide medical care

to prisoners. (ECF No. 34 at 10.) However, “Eighth Amendment scrutiny is appropriate

only after the State has complied with the constitutional guarantees traditionally

associated with criminal prosecutions.” City of Revere v. Mass. Gen. Hosp., 463 U.S.

239, 244 (1983). In other words, “[b]ecause there had been no formal adjudication of

guilt against [Grabbingbear] at the time he required medical care, the Eighth

Amendment has no application.” Id. Grabbingbear’s constitutional right to medical care,

if indeed he had one, derives instead from the Due Process Clause of the Fourteenth

Amendment. See id. (“The Due Process Clause . . . does require the responsible

government or government agency to provide medical care to persons . . . who have

been injured while being apprehended by the police.”).


                                             8
       The Tenth Circuit has held that the standard for inadequate medical attention

under the Due Process Clause is the same as that of the Eighth Amendment:

“deliberate indifference to serious medical needs.” Garcia v. Salt Lake Cnty., 768 F.2d

303, 307 (10th Cir. 1985) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). “The

test for deliberate indifference is both objective and subjective.” Martinez v. Beggs, 563

F.3d 1082, 1088 (10th Cir. 2009). “The objective component of the test is met if the

harm suffered rises to a level sufficiently serious to be cognizable under the Cruel and

Unusual Punishment Clause of the Eighth Amendment.” Id. (internal quotation marks

and citations omitted). “To prevail on the subjective component, the prisoner must

show that the defendants knew he faced a substantial risk of harm and disregarded that

risk, by failing to take reasonable measures to abate it.” Id. at 1089.

       Plaintiff alleges that “[a]fter shooting Grabbingbear, Deputy Europe, who was not

seriously injured, stood by and failed to render assistance to Grabbingbear who was

bleeding profusely and obviously seriously injured.” (ECF No. 1 at 5.) Defendant Engel

allegedly arrived on the scene shortly after Grabbingbear had been shot, proceeded to

handcuff Grabbingbear, and did not render medical assistance. Id. at 6. Paramedics

allegedly were not called until eleven minutes after Grabbingbear was shot. Id. at 6.

As an initial matter, the Court finds the objective component of this test to be met, given

that it cannot possibly be contested that death is a sufficiently serious kind of harm for

deliberate indifference purposes. Martinez, 563 F.3d at 1088.

                     (1)    Subjective Component – Defendant Europe

       Taking Plaintiff’s allegations as true, it is manifestly plausible that Defendant



                                             9
Europe understood there was a substantial risk that Grabbingbear would die if not

provided immediate medical attention. By failing to request paramedic assistance for

eleven minutes, he failed to take reasonable measures to abate that risk.

                     (2)    Subjective Component – Defendant Engel

       Whether Plaintiff has adequately alleged the subjective component with respect

to Defendant Engel is not, however, nearly as clear. Nevertheless, viewing Plaintiff’s

allegations in the light most favorable to her, a trier of fact could reasonably conclude

that Engel should have recognized the severity of Grabbingbear’s injury shortly after

arriving at the scene. And while Plaintiff does not allege with specificity how long after

Grabbingbear was shot Engel arrived, she alleges that it was “[s]hortly after” Defendant

Europe discharged his weapon—that is, at some point before paramedic assistance

was requested at 3:48 AM. (ECF No. 1 at 5.) The Court concludes that a plausible

inference can be drawn that Engel was at the scene long enough such that failure to

request paramedic assistance until 3:48 AM rises to the level of deliberate indifference

on the part of Engel to Grabbingbear’s serious medical needs. Thus, Plaintiff has

adequately alleged that Defendants Europe and Engel, through their failure to promptly

request medical assistance for Grabbingbear, committed a constitutional violation.

              b.     Prong 2 – Clearly Established Law

       The next issue with respect to these claims is whether it was clearly established

that Defendant Europe and Engel’s conduct constituted deliberate indifference to the

serious medical needs of Grabbingbear. The Court concludes that it was.

       Importantly, Plaintiff need not show that an appellate court has already decided

this question in the context of this precise factual scenario. The Supreme Court has

                                            10
held that “a general constitutional rule already identified in the decisional law may apply

with obvious clarity to the specific conduct in question, even though the very action in

question has not previously been held unlawful.” Hope v. Pelzer, 536 U.S. 730, 741

(2002) (internal quotations and alteration omitted). The Tenth Circuit has observed that

“[t]he Hope decision shifted the qualified immunity analysis from a scavenger hunt for

prior cases with precisely the same facts toward the more relevant inquiry of whether

the law put officials on fair notice that the described conduct was unconstitutional.”

Casey v. City of Fed. Heights, 509 F.3d 1278, 1284 (10th Cir. 2007) (internal quotations

omitted).

       The Court notes, preliminarily, that the facts as alleged paint a paradigmatic

picture of deliberate indifference to a person’s serious medical needs; that is to say, the

“general constitutional rule already identified in the decisional law” seems to “apply with

obvious clarity to the specific conduct in question,” Hope, 536 U.S. at 741. Moreover, a

review of relevant Tenth Circuit case law establishes that Defendants’ alleged conduct

has already been found to be unconstitutional.

       In Howard v. Dickerson, 34 F.3d 978 (10th Cir. 1994), the plaintiff was arrested

at her home for being involved in a hit-and-run accident. Id. at 979. Wearing a neck

brace, the plaintiff told the officer that she had recently undergone surgery. Id. at 979.

The officer handcuffed her behind her back despite being told that doing so would

cause her pain. Id. at 979. During the booking procedure at the police station, the

officer refused her request for a doctor, although he did eventually change the position

of the handcuffs. Id. at 979. On these facts, the Tenth Circuit affirmed the district



                                            11
court’s rejection of a qualified immunity defense on the defendant’s motion to dismiss.

Id. at 981; see also Martin v. Board of County Commissioners of County of Pueblo, 909

F.2d 402 (10th Cir. 1990) (similar); Garcia, 768 F.2d at 303 (similar).

       Unlike in Howard, the conduct alleged in this case that would constitute

“deliberate indifference” is the failure to act, as opposed to an affirmative action.

Legally, however, this is a distinction without a difference.3 If disregarding a risk that a

detainee may feel discomfort as a result of being handcuffed constitutes deliberate

indifference to serious medical needs, it is plain that failing to promptly seek paramedic

assistance for a person with an obviously life-threatening gunshot wound does as well.

Defendants were on fair notice that failing to promptly request paramedic assistance

under these circumstances is unlawful. The Court concludes that the constitutional rule

of decision from Garcia and Howard applies with “obvious clarity” to the facts alleged in

this case, and as such, Defendants’ Motion with respect to Claims 2 & 3 is denied.

C.     Claims 4 & 5 – § 1983; Failure to Train / Supervise Against Defendant
       McIntosh in His Individual and Official Capacities

       Plaintiff seeks to hold the Sheriff of Adams County liable under § 1983, on the

theory that his failure to adequately train his deputies amounted to deliberate

indifference to the constitutional rights of Grabbingbear. (ECF No. 1 at 8–9.) To the

extent Plaintiff brings a claim against the Sheriff in his official capacity, “it is the same

as bringing a suit against the county.” Martinez, 563 F.3d at 1091.




       3
         Both an act, as well as a failure to act, can constitute deliberate indifference. See
Martin, 909 F.2d at 406.

                                                12
       1.     Claim 4 – Municipal Liability

       “Plaintiffs who seek to impose liability on local governments under § 1983 must

prove that action pursuant to official municipal policy caused their injury.” Connick v.

Thompson, 563 U.S. 51, 61 (2011) (internal quotation marks and citations omitted). “In

limited circumstances, a local government’s decision not to train certain employees

about their legal duty to avoid violating citizens’ rights may rise to the level of an official

government policy for purposes of § 1983.” Id. at 61. In this context, “[a] municipality

can be liable where the need for more or different training is so obvious, and the

inadequacy so likely to result in the violation of constitutional rights, that the

policymakers of the city can reasonably be said to have been deliberately indifferent to

the need.” Schneider v. City of Grand Junction Police Dept., 717 F.3d 760, 773 (10th

Cir. 2013) (internal quotation marks and citation omitted).

       Consequently, the question here is whether Plaintiff has adequately alleged that

the County’s failure to train its sheriff’s deputies was egregious enough to amount to

deliberate indifference to the rights of persons in Grabbingbear’s position. Plaintiff’s

Complaint includes allegations that “Deputy Europe had previously killed a citizen of

Adams County in the course of his work as a Deputy Sheriff on February 26, 2012,” and

that “[p]rior to being hired as an Adams County Deputy Sheriff, Deputy Europe was

charged and received a deferred judgment to unlawfully discharging a weapon.” (ECF

No. 1 at 4.) Plaintiff also alleges that “Defendant McIntosh was aware of prior incidents

in which Deputy Europe had acted unreasonably and violated rights of members [of] the

public to be free from Constitutional violations.” Id. at 9. She also abstractly states that

Defendants Europe and Engel did not receive proper training or supervision with

                                              13
respect to use-of-force rules or when to request or administer medical assistance. Id.

at 6.

        “[A]dequately trained officers occasionally make mistakes; the fact that they do

says little about the training program or the legal basis for holding the city liable.” City

of Canton v. Harris, 489 U.S. 378, 391 (1989). “That a particular officer may be

unsatisfactorily trained will not alone suffice to fasten liability on the city, for the officer’s

shortcomings may have resulted from factors other than a faulty training program.” Id.

at 390–91. Thus, even assuming that the prior instance in which Plaintiff alleges

Defendant Europe killed a citizen of Adams County involved an unlawful use of deadly

force, that alone would not be sufficient to establish that “the need for more or different

training [was] so obvious, and the inadequacy so likely to result in the violation of

constitutional rights, that the policymakers of the city can reasonably be said to have

been deliberately indifferent to the need.” Schneider, 717 F.3d at 773.

        The Court is unable, however, to state with any degree of certainty that Plaintiff

would be unable in an amended complaint to assert facts which plausibly allege a

viable claim of municipal liability. For this reason, Defendants’ Motion as to Claim 4 is

granted, but Claim 4 will be dismissed without prejudice.

        2.     Claim 5 – Defendant McIntosh’s Personal Liability

        Plaintiff also seeks to bring a claim against the Sheriff in his individual capacity.

“Individual liability under § 1983 must be based on personal involvement in the alleged

constitutional violation.” Foote v. Spiegel, 118 F.3d 1416, 1423 (10th Cir. 1997). “[I]n

situations where an affirmative link exists between the constitutional deprivation and



                                               14
either the supervisor’s personal participation, his exercise of control or direction, or his

failure to supervise, the supervisor may be personally liable.” Fogarty v. Gallegos, 523

F.3d 1147, 1162 (10th Cir. 2008) (internal quotation marks and citation omitted).

       Plaintiff does not allege that Defendant McIntosh personally participated in the

incident in question, nor does she allege that he directed Defendant Europe or Engel to

act as they did. (ECF No. 1.) As such, this claim depends on whether Plaintiff

sufficiently alleged that an affirmative link exists between Defendants Europe or Engel’s

constitutional violations and Defendant McIntosh’s failure to supervise them. Moreover,

because Defendant McIntosh has raised a qualified immunity defense, Plaintiff’s

allegations must give rise to a plausible inference that McIntosh’s involvement in the

incident constituted a violation of clearly established law.

       The Court again assumes it is true that Defendant Europe, before becoming a

sheriff’s deputy, received a deferred judgment on a charge of unlawfully discharging a

weapon, that he had previously killed a citizen of Adams County in his capacity as a

sheriff’s deputy, and that Defendant McIntosh was aware of the latter. Nevertheless,

Plaintiff’s claim boils down to the assertion that, given McIntosh’s knowledge of these

prior incidents, his failure to personally supervise Europe at the time of the incident was

not only a constitutional violation, but also that its unlawfulness was clearly established.

The Court is not persuaded. W hether or not McIntosh’s involvement amounts to a

constitutional violation, it does not constitute a violation of clearly established law.

       In Butler v. City of Norman, 992 F.2d 1053 (10th Cir. 1993), the Tenth Circuit

reversed the district court’s denial of qualified immunity to the city’s chief of police. The

plaintiff in Butler alleged that three city police officers used excessive force in arresting

                                              15
him, and sought to impose individual liability on the chief as the arresting officers’

supervisor. The plaintiff did not allege that the chief was present at the time of the arrest.

The Court noted that this claim rested on “no evidence other than the incident with [the

plaintiff himself] and a claim that no action was taken against the officers after the

incident[,]” and concluded that this was insufficient to show an “affirmative link” between

the Chief’s conduct and the constitutional violation of his subordinates. Id. at 1055.

       Similarly, in this case, the only potential affirmative link between the actions of,

on the one hand, Defendants Europe and Engel, and Defendant McIntosh on the other,

is McIntosh’s alleged awareness of Europe’s having previously killed a citizen of Adams

County in his capacity as a sheriff’s deputy. While the instant case can be

distinguished from Butler on the basis that McIntosh knew of an incident involving

Europe prior to the events currently at issue, Defendant McIntosh’s actions as alleged

did not constitute a violation of clearly established law.

       The Court is unable, however, to state with any degree of certainty that Plaintiff

would be unable in an amended complaint to assert facts which plausibly allege a

viable § 1983 claim against Defendant McIntosh in his individual capacity. For this

reason, Defendants’ Motion as to Claim 5 is granted, but Claim 5 will also be dismissed

without prejudice.

D.     Claims 6–11 – State Law Tort Claims

       Plaintiff seeks to hold Defendant Europe liable for assault, Defendants Europe

and Engel liable for negligent failure to provide medical assistance, and all Defendants

liable for Grabbingbear’s wrongful death. (ECF No. 1 at 10–11.) Plaintiff’s state law

claims are subject to the Colorado Governmental Immunity Act (“CGIA”), which

                                             16
immunizes public employees from tort liability “unless the act or omission causing [the]

injury was willful and wanton.” Colo. Rev. Stat. § 24-10-118(2)(a). Arguing that Plaintiff

did not adequately allege that Defendants’ actions were willful and wanton, they posit

that this Court therefore lacks jurisdiction over the claims.

       As Defendants point out, the Colorado Supreme Court has stated that “[a]

C.R.C.P. 12(b)(1) motion to dismiss on grounds of immunity under the CGIA raises a

jurisdictional issue.” Padilla ex rel. Padilla v. School Dist. No. 1 in City & Cnty. of

Denver, 25 P.3d 1176, 1180 (Colo. 2001). To the extent that Plaintiff has failed to

allege the willful and wanton nature of Defendants’ conduct, it is unclear whether this

Court therefore lacks subject-matter jurisdiction. See 28 U.S.C. § 1367; cf. Aspen

Orthopaedics & Sports Med., LLC v. Aspen Valley Hosp. Dist. , 353 F.3d 832, 840 (10th

Cir. 2003) (suggesting that failure to comply with a different provision of the CGIA

creates a jurisdictional problem for a federal court). In any event, because Defendants

use a Rule 12(b)(1) motion to make a facial attack on the sufficiency of Plaintiff’s

allegations, there would be no practical difference between dismissal for failure to state

a claim and dismissal for lack of subject-matter jurisdiction. As such, the Court will treat

Defendants’ Motion in this respect as one brought under Rule 12(b)(6).

       “Willful and wanton” is not defined in the CGIA. “The majority of courts to

address the issue, however, have applied the definition set forth in Colorado’s

exemplary damages statute, Colo. Rev. Stat. § 13-21-102[:] Willful and wanton conduct

is ‘conduct purposefully committed which the actor must have realized as dangerous,

done heedlessly and recklessly, without regard to consequences, or of the rights and



                                              17
safety of others, particularly the plaintiff.’” Zerr v. Johnson, 894 F. Supp. 372, 376 (D.

Colo. 1995) (citing, inter alia, Moody v. Ungerer, 885 P.2d 200, 204 (Colo. 1994)). The

“willful and wanton” standard, in other words, requires that the actor “act[] not only

unlawfully, but with the intent to injure, or in conscious disregard of the probability that

his acts would result in injury to the plaintiff.” Navratil v. Parker, 726 F. Supp. 800, 805

(D. Colo. 1989).

       1.     Claim 6 – Assault Claim Against Defendant Europe

       The Court concludes that Plaintiff has adequately alleged the willful and wanton

nature of Defendant Europe’s conduct. As explained above, supra at 5–6, Plaintiff’s

allegations are sufficient to establish that Europe violated Grabbingbear’s Fourth

Amendment right against unreasonable seizures. Especially given the allegation that

Europe shot Grabbingbear “[a]fter rendering him incapable of further resistance” (ECF

No. 1 at 5), a plausible inference can be made that Europe acted “heedlessly and

recklessly, without regard to consequences, or of the rights and safety” of

Grabbingbear. Defendants’ Motion as to Claim 6 is denied.

       2.     Claims 7 & 8 – Inadequate Medical Assistance Claims Against
              Defendants Europe and Engel

       The Court concludes Plaintiff has adequately alleged that Defendant Europe and

Engel’s failure to promptly request paramedic assistance constitutes willful and wanton

conduct. Cf. Gray v. Univ. of Colo. Hosp. Auth., 284 P.3d 191, 199 (Colo. App. 2012).

As explained above, supra at 7–12, Plaintiff has plausibly alleged that this failure

amounts to a constitutional violation. This is so precisely because their conduct as

alleged reflects a “conscious disregard of the probability that [their] acts would result in


                                             18
injury to the plaintiff.” Defendants’ Motion as to Claims 7 (Inadequate Medical

Assistance Against Defendant Europe) and 8 (Inadequate Medical Assistance Against

Defendant Engel) is denied.

      3.     Claims 9–11 – Wrongful Death Claims Against Defendants Europe,
             Engel, and McIntosh

      For the same reasons as above, supra at 17–18, the Court concludes Plaintiff has

adequately alleged that Defendants Europe and Engel’s conduct, as it relates to the death

of Grabbingbear, was willful and wanton. As such, Defendants’ Motion as to Claim 9

(Wrongful Death Against Defendant Europe) and Claim 10 (Wrongful Death Against

Defendant Engel) is denied. However, for essentially the same reason that Plaintiff has

not stated a § 1983 claim against Defendant McIntosh in his individual capacity, supra at

14–16, Plaintiff has not adequately alleged that the actions of McIntosh were willful and

wanton.

      The Court is unable, however, to state with any degree of certainty that Plaintiff

would be unable in an amended complaint to assert facts which plausibly allege a viable

wrongful death claim against Defendant McIntosh. For this reason, Defendants’ Motion

as to Claim 11 is granted, but Claim 11 will be dismissed without prejudice.

                                  IV. CONCLUSION

      In accordance with the foregoing, the Court ORDERS as follows:

1.    Defendants’ Motion to Dismiss for Failure to State a Claim and for Lack of Subject-

      Matter Jurisdiction (ECF No. 17) is GRANTED IN PART and DENIED IN PART;

2.    Defendants’ Motion is GRANTED as to Plaintiff’s Claims 4, 5, and 11, and these

      claims are DISMISSED WITHOUT PREJUDICE;


                                           19
3.   Defendants’ Motion is DENIED in all other respects;

4.   The Stay of Discovery (ECF No. 27) is LIFTED; and

5.   The Magistrate Judge shall set this matter for a Scheduling Conference as soon as

     practicable, as this action remains pending as to Plaintiff’s Claims 1–3 and 6–10.



     Dated this 21st day of November, 2019.


                                                     BY THE COURT:




                                                     William J. Martínez
                                                     United States District Judge




                                         20
